Citation Nr: 0711342	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss that is 
attributable to his period of service.

2.  The veteran does not have tinnitus attributable in any 
way to service.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

4.  The available evidence indicates that veteran has a skin 
disorder, characterized by acne, attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  The criteria for service connection for a skin disorder 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2003 and September 2004 letters, with 
respect to the claims of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2003 and September 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to service connection for right ear hearing 
loss and tinnitus, any potentially contested issues regarding 
a downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2003, prior to 
the adjudication of the claims of entitlement to service 
connection for a skin disorder and hearing loss in September 
2004.  Additionally, the veteran received notice in September 
2004, prior to the adjudication of the claim of entitlement 
to service connection for tinnitus.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2003 and September 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Martin E. 
Salm, M.D., Advance Dermatology, and High Country Health 
Care, P.C., Roberta M. Case, M.D., and VA examination reports 
dated in August 2004.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the October 2003 and September 2004 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Right Ear Hearing Loss and Tinnitus
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims entitlement to service connection for 
right ear hearing loss and tinnitus.  Service connection is 
in effect for left ear hearing loss.  

As to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Review of the medical evidence demonstrates that service 
connection for right ear hearing loss is not warranted.  A 
private examination report dated in November 1985 
demonstrated bilateral hearing within normal limits through 
4,000 Hertz.  In the left ear, hearing was within normal 
limits until 4,000 Hertz; however, a moderate degree of loss 
was noted at 8,000 Hertz.  Examination of the right ear 
demonstrated hearing within normal limits through 8,000 
Hertz.

On the August 2004 VA authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
25
35
40
LEFT
----
15
20
25
35

Average puretone thresholds were 29 in the right ear and 24 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
bilateral mild to moderate sensorineural high frequency 
hearing loss.  Based upon the November 1985 private 
examination report demonstrating normal right ear hearing 
within normal limits, the examiner opined that it was less 
likely as not that the veteran's right ear hearing loss was 
due to noise exposure while on active duty.  

As to the veteran's claim of service connection for tinnitus, 
the Board finds that service connection is also not 
warranted.  The veteran's service medical records are silent 
as to complaints or a diagnosis of tinnitus.  The November 
1985 private examination report is also silent as to 
complaints of tinnitus.  Aside from the veteran's 
allegations, first indication of tinnitus in the medical 
evidence of record was in August 2004, more than 30 years 
after his discharge from service.  Upon VA examination in 
August 2004, the veteran characterized his tinnitus as high 
pitch ringing occurring weekly and lasting less than twelve 
hours.  The examiner noted that the veteran's history was not 
a typical characterization of tinnitus resulting from noise 
exposure.  He, therefore, opined that that the veteran's 
reported tinnitus was less likely than not due to the 
veteran's period of service.  

The Board finds that the August 2004 medical opinion 
discussed above is persuasive and assigns it great probative 
weight.  The opinion was rendered by a physician who actually 
examined the veteran.  In addition, the VA examiner gave a 
considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current right ear hearing 
loss and tinnitus are related to service, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

As right ear hearing loss and tinnitus were not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to the veteran's active service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection for right ear 
hearing loss and tinnitus.  In conclusion, service connection 
is not warranted for right ear hearing loss and tinnitus.

Skin
Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has alleged that his skin disorder is related to 
his service in Vietnam and exposure to herbicides.  According 
to the veteran's service records, he served in the Republic 
of Vietnam during the Vietnam Era; therefore, his exposure to 
toxic herbicides is conceded.  See 38 U.S.C.A. §§ 1116, 1154.  
The medical evidence indicates that the veteran did not 
suffer with any type of chronic disease or disability during 
his military service.  There is no medical evidence of any 
complaints or treatment for any type of disability within one 
year of the veteran's separation from active military service 
in 1970.  The Board also notes that rashes and lesions are 
not a presumptive disease associated with herbicide exposure.  
See 38 C.F.R. § 3.309(e).  Notwithstanding, upon VA 
examination in August 2004, a VA examiner diagnosed the 
veteran as having cystic and comedonal acne and opined that 
it was more likely than not that the veteran's acne 
represented chloracne related to previous Agent Orange 
exposure.  Additionally, treatment records from High Country 
Health Care noted a diagnosis of acne with some 
characteristics of dioxin exposure/chloracne.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's skin disorder began during his period of active 
service.  The August 2004 examiner, as well as private 
treatment notes, attributed the acne to the veteran's 
exposure to herbicides during service.  The Board finds that 
the preponderance of the evidence supports the claim.  
Therefore, service connection for a skin disorder is granted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


